DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2019.
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 8/23/2019 is acknowledged.
Drawings
The drawings filed 2/13/2017 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 , 11, 12, 15 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Targeted Synthesis of a Porous Aromatic Framework with high stability and exceptionally high surface area (herein referred to as “Ben”) in view of (a) Yean (US 2012/0125820), and (b) Duisters et al (US 4,950,408).
2g (herein understood to anticipate the range of claim 9).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the POP of Ben as the POP in Tan’s heavy metal absorbing composition because said polymer has improved surface area.  Said crosslinked poly tetraphenylmethane is understood to rea don the rigid aromatic open framework structure of monomer units composed of aryl moieties and constructed by covalent bonds between the monomer units of claim 1.
Ben does not teach said POP should have incorporated therein a plurality of heavy metal chelator moieties. However, Yean teaches that the removal of heavy metal complexes (such as mercury) from water can be obtained by providing a porous resin with mercury selective chelating groups bound thereto (0082).  Such chelating groups that are selective toward mercury include thiol groups (0053).  Thus, it would have been obvious to one of ordinary skill in the art to include heavy metal chelator moieties in the POP taught by Ben in order to make said POP useful for absorption of heavy metals from water.
Neither Ben nor Yean teaches that the heavy metal chelator moieties should comprise unsubstituted alkylthiol groups.  However, Duister teaches known functional groups for improving the absorption of heavy metals from aqueous and non-polar organic mediums include alkyl thiols (col 2, lines 35+), such as –CH2SH.  Thus, it would have been obvious to utilize unsubstituted alkylthiols as the thiol chelator group for improving heavy metal absorption as Duister teaches such functionalities are known to enhance heavy metal absorption.
With regards to claims 2 and 3, Duister teaches the heavy metal may be mercury.
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered.  Said arguments are sufficient to overcome the previous grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R KRUER/Primary Examiner, Art Unit 3649